DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s response to the restriction requirement filed on May 3, 2022, has been received and entered.  No claims have been amended, newly added, or cancelled.  Claims 1-15 are pending.
Election/Restrictions
`Applicant’s election without traverse of Group II, claims 9-13 drawn to a kit comprising a substrate-activating component, a mixture comprising at least one silanol and at least one siloxane, and at least one organic hemiaminal in the reply filed on May 3, 2022 is acknowledged.
Claims 1-8 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 9-13 are under consideration.
Priority
The instant Application is a divisional of Application 16/812,700 filed on March 9, 2020 which has matured into patent no. US 11,318,083.  Acknowledgment is made of applicant's claim for domestic priority to the filing dates of United States Provisional Patent Application Serial No. 62/838,691 filed on April 25, 2021.

The claims are drawn to a kit comprising a substrate-activating component, a mixture comprising at least one silanol and at least one siloxane, and at least one organic hemiaminal.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dreher et al. (Pub. No.: US 2017.0246094; Pub. Dae Aug. 31. 2017), Arkles et al. (Pub. No.: US 2018/0044550; Pub. Date: Feb. 15, 2018), and Zhang et al. (Pub. No.: WO; 2014/116560; Pub. Date: Jul. 31, 2014) for reasons of record.
	The instantly elected claims recite a  method for reshaping a keratin-rich substrate comprising: (a)    applying a substrate-activating composition to the substrate; (b)    warming and drying the substrate; (c)    applying a fixative composition to the substrate; and (d)    warming and drying the substrate; wherein the fixative composition comprises a mixture comprising at least one silanol and at least one siloxane, and at least one organic hemiaminal; and wherein the substrate-activating component is an aqueous solution having a pH of about 1 to 4 or a pH of about 10 to 13.
	Regarding claim 9, Dreher discloses a kit for the treatment and altering the shape of hair [0208] containing multiple components wherein the first component comprises at least one carboxylic acid and a solvent. And a second component comprising a condition agent, and third component for shaping the hair ([0208]-[0252]).   But Dreher does not disclose wherein the hair treatment/shaping kit comprise a mixture of at least one silanol and at least one siloxane, and at least one organic hemiaminal. 
	However, in the same field of endeavor of hair treatments (abstract), Arkles discloses mixtures of silanol and siloxane ([0008], [0009]. [0022], and [0023]).
	Additionally in the same field of endeavor of hair treatments including hair setting, hair sculpting, hair shaping [0056], Zhang discloses compositions comprising hemiaminals (abstract).

	Regarding claims 10-11, Dreher discloses wherein the first component is maleic acid ([0253] and [0254]) and the solvent is water (claim 1) and the pH of the treatment may range from 1 to 4 [0064].
	Regarding claim 12, Dreher discloses wherein the shape altering component with a pH adjuster wherein the mixture has a pH of 7 to 12 [0066] and wherein the composition comprises water [0069].
	Regarding claim 13, Zhang discloses hair treatments including hair setting, hair sculpting, hair shaping [0056], Zhang discloses compositions comprising hemiaminal ethers (abstract).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Dreher et al., Arkles, and Zhang to include a kit with a mixture of at least one silanol and at least one siloxane as disclosed by Arkles and an hemiaminal as disclosed by Zhang in a hair fixative composition in multi component kit for reshaping hair as disclosed by Dreher as a matter of combining prior art elements according to known methods to  yield predictable results at the time of filing,  One of ordinary skill in the art would be motivated to include a mixture of at least one silanol and at least one siloxane in the hair shaping it as it imparts to the hair less tangling or knotting, with a benefit to the feel and gloss to the hair [0013] as evidenced by the teachings of Arkles.  One of ordinary skill in the art would be motivated to include organic hemiaminal in the hair setting lotion as provides curl retention and hair conditioning as evidenced by the teachings of Zhang [0057].   One who would have practiced the invention would have had a reasonable expectation of success because Dreher had already disclosed a multicomponent kit for reshaping hair utilizing an activating agent, while Arkles provided guidance with respect using a composition with a mixture of at least one silanol and at least one siloxane in a hair treatment and Zhang provided guidance with respect to including hemiaminals to provide curl retention in a hair care composition.  It would have only required routine experimentation to modify the kit of Dreher to include a mixture of at least one silanol and at least one siloxane, and at least one organic hemiaminal in the hair shaping kit as required by the claimed invention. 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617